DETAILED ACTION

Preliminary Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 4-12 and 13-20 in the reply filed on 12/17/21 is acknowledged.  The Examiner further notes the addition of claims 21-23 which recite similar subject matter to claims 4, 6 and 8 respectively.  Therefore, claims 4-12 and 13-23 will be examined herein.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

	The abstract comprises the phrase, “…are described,” (line 1) which can be implied and therefore should be omitted.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 5, 11-14, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiapour et al. (U.S. Publication 2019/0286950) and Kristal et al. (U.S. Publication 2018/0047192).
In reference to claim 4, Kiapour et al. discloses a method (see paragraphs 1 and 16 wherein Kiapour et al. discloses methods, systems, techniques, instruction sequences and computing machine program products to generate digital images using generative adversarial networks.) comprising:
receiving first image data representing a first human wearing a first article of clothing, wherein the first image data (see paragraph 28, 40, 48 and Figures 3, 5 and 6 wherein Kiapour et al. discloses receiving a user -provided image of which comprises a human/person wearing an object of interest and in particular, a fashion item such as an article of clothing.), when rendered on a display, comprises a first photometric artifact;
generating, using a first generator network, second image data from the first image data (see paragraphs 48-49 and #302 of Figure 3 wherein Kiapour et al. discloses a first image wherein the first photometric artifact is removed from the second image data, when rendered on the display;
generating, by a second generator network using the second image data, third image data representing the first human in a different pose relative to the first image data (see paragraphs 48-49, 64 and Figures 3, 7 and 8 wherein Kiapour et al. discloses a second image generate that generates a second generated image based on a combined image which is created by concatenating the first generated image and the user-provided image.  Kiapour et al. further discloses the invention generating stock quality images of, in this situation, articles of clothing from user-provided images of different poses.  Kiapour et al. explicitly discloses that the user-provided image comprises a human pose while the stock quality produced image comprises different poses.);
generating, using the third image data, fourth image data representing the first article of clothing segmented from the first human (see paragraphs 48-49, 64 and Figures 3, 7 and 8 wherein Kiapour et al. explicitly discloses utilizing the second-generated image and the user-provided image to determine if they are associated while further computing a loss or different between the second generated image and a ground-truth image.  Kiapour et al. further discloses the invention generating stock quality images of, in this situation, articles of clothing from user-provided images of different poses, the clothing segmented from the human in the user-provided images.); and 
generating code that, when executed by at least one processor, is effective to cause the fourth image data to be displayed on the display (see paragraphs 16, 34, 60, 65, 69 and Figures 1, 9, 10 wherein Kiapour et al. discloses generating the resulting quality images for user suggestion 
Although Kiapour et al. does disclose a pre-processing stage for the user-provided image (see at least paragraph 19), Kiapour et al. does not however explicitly disclose the image data comprising a photometric artifact and generating second image data such that the artifact is removed therefrom.  Kristal et al. discloses a data processing method, system and computer program product for processing user selectable product images and facilitating visualization-assisted coordinated product transactions (see paragraph 7).  Kristal et al. discloses the invention specifically directed towards “virtually dressing” a user with images of clothes (see paragraph 59).  Kristal et al. discloses the invention performing correction, removal, reduction, addition of characteristics of either the image of a user, the images of clothing or both (see paragraph 226 and Figure 33).  Kristal et al. explicitly discloses examples of such processing to perform, for example, shadow detection/removal/reduction, background flash detection, black balance, white balance, uniform color stretching and red skin reduction (see at least Figure 33).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the image characteristic processing techniques of Kristal et al. with the image generation and processing techniques of Kiapour et al. in order to produce a more realistic digitally displayed output image by correcting, modifying, enhancing, etc., especially in view of “virtual dressing” applications (see paragraphs 69-70 of Kristal et al.).
In reference to claims 5 and 14, Kiapour et al. and Kristal et al. disclose all of the claim limitations as applied to claims 4 and 13 respectively.  Kiapour et al. explicitly discloses training the first image generator using a first generative adversarial network (see paragraph 54 and #400-
In reference to claims 11 and 20, Kiapour et al. and Kristal et al. disclose all of the claim limitations as applied to claims 4 and 13 respectively.  Kiapour et al. discloses the invention generating stock quality images of, in this situation, articles of clothing from user-provided images of different poses, the clothing segmented from the human in the user-provided image (see paragraph 64 and Figure 8).  Note, it can be seen from at least Figure 8 that the quality stock images represent different “styles” or forms via the differently displayed poses of the clothing vs. the clothing on the user-provided images (e.g. #806, 810, 814 vs. 808, 812, 816).
In reference to claim 12, Kiapour et al. and Kristal et al. disclose all of the claim limitations as applied to claim 4 above.  Kristal et al. discloses multiple in-painting processes with one particularly directed to the in-painting of clothes/garments and another particularly directed to the in-painting of garment shapes that may have been hidden from view (see paragraphs 95-100).  It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to implement the image characteristic processing techniques of Kristal et al. with the image generation and processing techniques of Kiapour et al. in order to produce a more realistic digitally displayed output image by correcting, modifying, enhancing, etc., especially in view of “virtual dressing” applications (see paragraphs 69-70 of Kristal et al.).
In reference to claim 13, claim 13 is similar in scope to claim 4 and is therefore rejected under like rationale.  Claim 13 recites a, “system” of the invention with the further limitations of, “at least one processor; and at least one non-transitory, computer-readable memory storing instructions that, when executed by the at least one processor, are effective to…”  Kiapour et al. 
In reference to claim 21, claim 21 is similar in scope to claim 4 and is therefore rejected under like rationale.  The Examiner notes that claim 21 is actually broader than claim 4 and thus applies the teachings of Kiapour et al. and Kristal et al. herein.
Claims 10 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiapour et al. (U.S. Publication 2019/0286950), Kristal et al. (U.S. Publication 2018/0047192) and further in view of  Siarohin et al. ("Deformable GANs for Pose-Based Human Image Generation," 2018 IEEE/CVF Conference on Computer Vision and Pattern Recognition, 2018, pp. 3408-3416.).
In reference to claims 10 and 19, Kiapour et al. and Kristal et al. disclose all of the claim limitations as applied to claims 4 and 13 respectively above.  Neither Kiapour et al. nor Kristal et al. explicitly disclose determining a first pose of a human using a geometric transformation model and generating the second image data with a different generated pose.  Siarohin et al. discloses techniques for synthesizing a new image of a person in a novel pose (see abstract).  Siarohin et al. discloses utilizing generator and discriminator network architecture to determine geometric parameters signifying joints of body limbs and utilizes such information to compute a set of affine transformations for each body part (see “3.The network architectures”, 1st paragraph,  Figures 2-3 and paragraphs of the accompanying page.), of which the Examiner interprets equivalent to Applicant’s “geometric transformation model.”  Siarohin et al. discloses such .

Allowable Subject Matter
Claims 6-9, 15-18, 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ding et al. ("ARGAN: Attentive Recurrent Generative Adversarial Network for Shadow Detection and Removal," 2019 IEEE/CVF International Conference on Computer Vision (ICCV), 2019, pp. 10212-10221.)
Ding et al. discloses an attentive recurrent generative adversarial network to detect and remove shadows in an image.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Antonio Caschera whose telephone number is (571) 272-7781.  The examiner can normally be reached Monday-Friday between 6:30 AM and 2:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jennifer Mehmood, can be reached at (571) 272-2976. 

Any response to this action should be mailed to:
		Mail Stop ____________
		Commissioner for Patents                 
P.O. Box 1450             
Alexandria, VA 22313-1450
or faxed to:
		571-273-8300 (Central Fax)
	
See the listing of “Mail Stops” at http://www.uspto.gov/patents/mail.jsp and include the appropriate designation in the address above.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (571) 272-2600.
/Antonio A Caschera/
Primary Examiner, Art Unit 2612
3/1/22